DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (16/783,547) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 16/783,547, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Information Disclosure Statement (IDS)
The IDS filed February 6, 2020 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Claim Interpretation
The Examiner beings by construing claim 1.  During examination, claims are given their broadest reasonable interpretation consistent with the Specification.  See In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).  “Construing claims broadly during prosecution is not unfair to the applicant . . . because the applicant has the opportunity to amend the claims to obtain more precise claim coverage.”  Id.
Claim 1, in its entirety, recites:
A method comprising: 
[a] receiving a parsed natural language command for execution by a robot; and 
[b] moving the robot according to a spatial validation of a physical context of the parsed natural language command when applied to the robot, 
[c] wherein the parsed natural language command was generated by operations comprising: 
[d] assigning, via a sequence tagger, a part of speech, a semantic tag and a label to each word in a natural language command addressed to the robot to yield a tagged natural language command; and 
[e] semantically parsing, via a processor and a semantic parsor, the tagged natural language command to yield the parsed natural language command, wherein a data set used to train the semantic parsor does not include any tag from which the sequence tagger selects for assigning the semantic tag.

Specification 18 (Claims App’x) (bracketed letter designations added for ease of
reference).  Although claim l’s ordering of the method steps places steps [b–e] after step [a], method-steps are not ordinarily construed to require a specific order of performance of the method-steps unless the Specification or claims expressly or implicitly require the performance in that specific order.  See Altiris v. Symantec Corp., 318 F.3d 1363, 1369 (Fed. Cir. 2003) (citing Interactive Gift Express Inc. v. CompuServe Inc., 256 F.3d 1323 (Fed. Cir. 2001)).  Further, although term
of steps [b–e] (i.e., the robot and the parsed natural language command) possesses antecedent basis in step [a], the fact that these two terms are present in steps [a] and [b–e] alone does not expressly or implicitly require that step [a] occurs before steps [b–e].
	Nor does Applicants’ Specification disclose that step [a] must occur before steps [b–e].  The Examiner further notes the Specification does not recite the term “parsed natural language command,” let alone receiving a parsed natural language command for execution by a robot.
	Step [e] recites “semantically parsing . . . the tagged natural language command to yield the parsed natural language command.”  Thus, the Examiner concludes the broadest reasonable interpretation of claim 1, consistent with the Specification, recites the received parsed natural language command of step [a] to be the parsed natural language command yielded by semantically parsing the tagged natural language command from step [e].  In other words, once the tagged natural language command is semantically parsed to yield the parsed natural language command in step [e], the parsed natural language command is also received for execution by a robot in step [a].
	Independent claims 13 and 20 by analogy.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.75(b): “More than one claim may be presented provided they differ substantially from each other and are not unduly multiplied.”
Claims 17 is objected to under § 1.75(b) as being a substantial duplicate of claim 16.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3–13, 15–18, and 20 of Stoyanchev et al. (US 10,556,348 B2; filed Sept. 15, 2017)(the ‘348 Patent).
Regarding claims 1–20 are of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘348 Patent
Claim 1: A method comprising: 
	receiving a parsed natural language command for execution by a robot; and 
	


	moving the robot according to a spatial validation of a physical context of the parsed natural language command when applied to the robot, 
	
	wherein the parsed natural language command was generated by operations comprising: 
	assigning, via a sequence tagger, a part of speech, a semantic tag and a label to each word in a natural language command addressed to the robot to yield a tagged natural language command; and 
	semantically parsing, via a processor and a semantic parsor, the tagged natural language command to yield the parsed natural language command, 
	wherein a data set used to train the semantic parsor does not include any tag from which the sequence tagger selects for assigning the semantic tag.
Claim 1: A method comprising: 
	semantically parsing, via a processor and a semantic parsor, the tagged natural language command to yield a parsed natural language command2

	moving the robotic arm according to a spatial validation of a physical context of the natural language command when applied to the robotic arm. 3



	assigning, via a sequence tagger, a part of speech, a semantic tag and a label to each word in a natural language command addressed to a robotic arm to yield a tagged natural language command; 
	semantically parsing, via a processor and a semantic parsor, the tagged natural language command to yield a parsed natural language command, 
	wherein a data set used to train the semantic parsor does not include any tag from which the sequence tagger selects for assigning the semantic tag; and 
	moving the robotic arm according to a spatial validation of a physical context of the natural language command when applied to the robotic arm.
Claim 2: The method of claim 1, wherein the robot comprises a robotic arm.
Claim 1: robotic arm
Claim 3: The method of claim 1, further comprising: identifying a command type for the parsed natural language command and wherein moving the robot is according to the command type.
Claim 3: The method of claim 1, further comprising: identifying a command type for the parsed natural language command and wherein moving the robotic arm is according to the command type.
Claim 4: The method of claim 1, wherein the semantic tag identifies entity types and event types in the natural language command.
Claim 4: The method of claim 1, wherein the semantic tag identifies entity types and event types in the natural language command.
Claim 5: The method of claim 3, further comprising, after identifying the command type: performing the spatial validation, based on the command type, for the physical context of the natural language command when applied to the robot; and if the spatial validation indicates that a certainty of the command type meets a certainty threshold, executing the natural language command; and if the spatial validation indicates that the certainty of the command type does not meet the certainty threshold, prompting for clarification of the natural language command.
Claim 5: The method of claim 3, further comprising, after identifying the command type: performing the spatial validation, based on the command type, for the physical context of the natural language command when applied to the robotic arm; and if the spatial validation indicates that a certainty of the command type meets a certainty threshold, executing the natural language command; and if the spatial validation indicates that the certainty of the command type does not meet the certainty threshold, prompting for clarification of the natural language command.
Claim 6: The method of claim 5, wherein the spatial validation is based on a condition of a target area associated with the parsed natural language command.
Claim 6: The method of claim 5, wherein the spatial validation is based on a condition of a target area associated with the natural language command.
Claim 7: The method of claim 6, wherein the target area comprises a working area of the robot, and wherein the condition of the target area comprises presence and positions of objects in the working area.
Claim 7: The method of claim 6, wherein the target area comprises a working area of a robotic arm, and wherein the condition of the target area comprises presence and positions of objects in the working area.
Claim 8: The method of claim 7, further comprising: performing reference resolution on the parsed natural language command to uniquely identify one of the objects in the working area.
Claim 8: The method of claim 7, further comprising: performing reference resolution on the natural language command to uniquely identify one of the objects in the working area.
Claim 9: The method of claim 3, wherein the parsed natural language command is directed to one of a physical robotic appendage or a virtual robotic appendage.
Claim 9: The method of claim 3, wherein the natural language command is directed to one of a physical robotic appendage or a virtual robotic appendage.
Claim 10: The method of claim 9, further comprising outputting the parsed natural language command according to the command type and according to a robot control language.
Claim 10: The method of claim 9, further comprising outputting the parsed natural language command according to the command type and according to a robot control language.
Claim 11: The method of claim 1, wherein the semantic tag is assigned using a maximum entropy sequence tagger.
Claim 11: The method of claim 1, wherein the semantic tag is assigned using a maximum entropy sequence tagger.
Claim 12: The method of claim 1, wherein a semantic parser trained on a non-lexical semantic tree parses the tagged natural language command.
Claim 12: The method of claim 1, wherein a semantic parser trained on a non-lexical semantic tree parses the tagged natural language command.
Claim 13: A system comprising: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 	receiving a parsed natural language command for execution by a robot; and 
	
	moving the robot according to a spatial validation of a physical context of the parsed natural language command when applied to the robot, 	wherein the parsed natural language command was generated by operations comprising: 
	assigning, via a sequence tagger, a part of speech, a semantic tag and a label to each word in a natural language command addressed to the robot to yield a tagged natural language command; and 
	semantically parsing, via a processor and a semantic parsor, the tagged natural language command to yield the parsed natural language command, wherein a data set used to train the semantic parsor does not include any tag from which the sequence tagger selects for assigning the semantic tag.
Claim 13: A system comprising: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
	semantically parsing, via a semantic parsor, the tagged natural language command to yield a parsed natural language command4
	moving the robotic arm according to a spatial validation of a physical context of the natural language command when applied to the robotic arm5


	assigning, via a sequence tagger, a part of speech, a semantic tag and a label to each word in a natural language command addressed to a robotic arm to yield a tagged natural language command; 
	semantically parsing, via a semantic parsor, the tagged natural language command to yield a parsed natural language command, wherein a data set used to train the semantic parsor does not include any tag from which the sequence tagger selects for assigning the semantic tag; and 
	
	moving the robotic arm according to a spatial validation of a physical context of the natural language command when applied to the robotic arm.
Claim 14: The system of claim 13, wherein the robot comprises a robotic arm.
Claim 13: robotic arm
Claim 15: The system of claim 13, wherein the computer-readable storage medium stores additional instructions stored which, when executed by the processor, cause the processor to perform operations further comprising: identifying a command type for the parsed natural language command and wherein moving the robot is according to the command type.
Claim 15: The system of claim 13, wherein the computer-readable storage medium stores additional instructions stored which, when executed by the processor, cause the processor to perform operations further comprising: identifying a command type for the parsed natural language command and wherein moving the robotic arm is according to the command type.
Claim 16: The system of claim 13, wherein the semantic tag identifies entity types and event types in the natural language command.
Claim 16: The system of claim 13, wherein the semantic tag identifies entity types and event types in the natural language command.
Claim 17: The system of claim 13, wherein the semantic tag identifies entity types and event types in the natural language command.
Claim 16: The system of claim 13, wherein the semantic tag identifies entity types and event types in the natural language command.
Claim 18: The system of claim 15, wherein the computer-readable storage medium stores additional instructions stored which, when executed by the processor, cause the processor to perform operations further comprising: after identifying the command type: performing the spatial validation, based on the command type, for the physical context of the natural language command when applied to the robot; and if the spatial validation indicates that a certainty of the command type meets a certainty threshold, executing the natural language command; and if the spatial validation indicates that the certainty of the command type does not meet the certainty threshold, prompting for clarification of the natural language command.
Claim 17: The system of claim 15, wherein the computer-readable storage medium stores additional instructions stored which, when executed by the processor, cause the processor to perform operations further comprising: after identifying the command type: performing the spatial validation, based on the command type, for the physical context of the natural language command when applied to the robotic arm; and if the spatial validation indicates that a certainty of the command type meets a certainty threshold, executing the natural language command; and if the spatial validation indicates that the certainty of the command type does not meet the certainty threshold, prompting for clarification of the natural language command.
Claim 19: The system of claim 17, wherein the spatial validation is based on a condition of a target area associated with the natural language command.
Claim 18: The system of claim 17, wherein the spatial validation is based on a condition of a target area associated with the natural language command.
Claim 20: A non-transitory computer-readable storage device having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising: 
	receiving a parsed natural language command for execution by a robot; and 
	
	moving the robot according to a spatial validation of a physical context of the parsed natural language command when applied to the robot, 	wherein the parsed natural language command was generated by operations comprising: 
	assigning, via a sequence tagger, a part of speech, a semantic tag and a label to each word in a natural language command addressed to the robot to yield a tagged natural language command; and 
	semantically parsing, via a processor and a semantic parsor, the tagged natural language command to yield the parsed natural language command, wherein a data set used to train the semantic parsor does not include any tag from which the sequence tagger selects for assigning the semantic tag.
Claim 20: A non-transitory computer-readable storage device having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising: 
	semantically parsing, via a semantic parsor, the tagged natural language command to yield a parsed natural language command6
	moving the robotic arm according to a spatial validation of a physical context of the natural language command when applied to the robotic arm7


	assigning, via a sequence tagger, a part of speech, a semantic tag and a label to each word in a natural language command addressed to a robotic arm to yield a tagged natural language command; 
	semantically parsing, via a semantic parsor, the tagged natural language command to yield a parsed natural language command, wherein a data set used to train the semantic parsor does not include any tag from which the sequence tagger selects for assigning the semantic tag; and 
	
	moving the robotic arm according to a spatial validation of a physical context of the natural language command when applied to the robotic arm.


Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–12 are rejected under 35 U.S.C. § 102 as being anticipated by Woodley Packard, UW-MRS: Leveraging a Deep Grammar for Robotic Spatial Commands, InSemEval@ COLING 2014 Aug 23 (pp. 812-816).
Regarding claim 1, Packard discloses a method (sections 3 and 4) comprising:
receiving a parsed natural language command8 for execution by a robot (intended use in italics); and 
moving the robot according to a spatial validation of a physical context of the parsed natural language command when9 applied to the robot, wherein the parsed natural language command was generated by operations comprising: 
assigning, via a sequence tagger, a part of speech, a semantic tag and a label to each word in a natural language command addressed to the robot to yield a tagged natural language command;10 and 
semantically parsing, via a processor and a semantic parsor, the tagged natural language command to yield the parsed natural language command, wherein a data set used to train the semantic parsor does not include any tag from which the sequence tagger selects for assigning the semantic tag.11
Regarding claim 2, Packard discloses wherein the robot comprises a robotic arm.12
Regarding claim 3, Packard discloses further comprising: identifying a command type for the parsed natural language command and wherein moving the robot is according to the command type.13
Regarding claim 4, Packard discloses wherein the semantic tag identifies entity types and event types in the natural language command.14
Regarding claim 5, Packard discloses further comprising, after identifying the command type: performing the spatial validation, based on the command type, for the physical context of the natural language command when applied to the robot; and if the spatial validation indicates that a certainty of the command type meets a certainty threshold, executing the natural language command; and if the spatial validation indicates that the certainty of the command type does not meet the certainty threshold, prompting for clarification of the natural language command.15
Regarding claim 6, Packard discloses wherein the spatial validation is based on a condition of a target area associated with the parsed natural language command.16
Regarding claim 7, Packard discloses wherein the target area comprises a working area of the robot, and wherein the condition of the target area comprises presence and positions of objects in the working area.17
Regarding claim 8, Packard discloses further comprising: performing reference resolution on the parsed natural language command to uniquely identify one of the objects in the working area.18
Regarding claim 9, Packard discloses wherein the parsed natural language command is directed to one of a physical robotic appendage or a virtual robotic appendage.19
Regarding claim 10, Packard discloses further comprising outputting the parsed natural language command according to the command type and according to a robot control language.20
Regarding claim 11, Packard discloses wherein the semantic tag is assigned using a maximum entropy sequence tagger.21
Regarding claim 12, Packard discloses wherein a semantic parser trained on a non-lexical semantic tree parses the tagged natural language command.22

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-8706491-B2; US-20030149692-A1; US-9764477-B2; US-20100235165-A1; US-9262406-B1; 
Stoyanchev et al., AT&T: The Tag&Parse Approach to Semantic Parsing of Robot Spatial Commands, In SemEval@ COLING, pp. 109-113, (Aug. 24, 2014); and 
Kais Dukes, SemEval-2014 Task 6: Supervised Semantic Parsing of Robotic Spatial Commands, Proceedings of the 8th International Workshop on Semantic Evaluation (SemEval 2014), pp. 45–53 (Aug. 24, 2014).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
        2 Language from claim 1 of the ‘348 Patent below.
        3 Language from claim 1 of the ‘348 Patent below.
        4 Language from claim 13 of the ‘348 Patent below.
        5 Language from claim 13 of the ‘348 Patent below.
        6 Language from claim 20 of the ‘348 Patent below.
        7 Language from claim 20 of the ‘348 Patent below.
        8 The receiving method-step occurs when the parsed natural language command is yielded in the parsing method-step of claim 1.  See “Claim Interpretation” section of the instant Office action.  The parsing method-step, however, is also conditional and, therefore, need not be satisfied to meet claim 1.  See infra n. 11.
        9 The moving method-step is conditional and, therefore, need not be satisfied to meet claim 1.  See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited July 16, 2022); see also MPEP § 2111.04(II) (citing Schulhauser).
        10 Although the assigning method-step is part of how the parsed natural language command was generated, the parsed natural language command itself is an element of the conditional moving method-step that does not need to be satisfied.  See supra n. 8.  Thus, the assigning method-step is also conditional and, therefore, need not be satisfied to meet claim 1.
        11 Although the parsing method-step is part of how the parsed natural language command was generated, the parsed natural language command itself is an element of the conditional moving method-step that does not need to be satisfied.  See supra n. 8.  Thus, the parsing method-step is also conditional and, therefore, need not be satisfied to meet claim 1.
        12 The robot depends on the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 2 is also conditional and, therefore, need not be satisfied.
        13 The identifying method-step of claim 3 depends on the parsed natural language command, the robot, and the command type from the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 3 is also conditional and, therefore, need not be satisfied.
        14 The semantic tag and the natural language command of claim 4 each depend on the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 4 is also conditional and, therefore, need not be satisfied.
        15 The performing method-step of claim 5 depends on the spatial validation, the command type, the physical context, the natural language, and the robot from the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 5 is also conditional and, therefore, need not be satisfied.
        16 The spatial validation and the parsed natural language command of claim 6 each depend on the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 6 is also conditional and, therefore, need not be satisfied.
        17 The target area and the robot of claim 7 each depend on the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 7 is also conditional and, therefore, need not be satisfied.
        18 The performing method-step of claim 8 depends on the parsed natural language command from the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 8 is also conditional and, therefore, need not be satisfied.
        19 The parsed natural language command of claim 9 depends on the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 9 is also conditional and, therefore, need not be satisfied.
        20 The outputting method-step of claim 10 depends on the parsed natural language command and command type from the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 10 is also conditional and, therefore, need not be satisfied.
        21 The semantic tag of claim 11 depends on the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 11 is also conditional and, therefore, need not be satisfied.
        22 The tagged natural language command of claim 12 depends on the conditional method-steps of claim 1.  See supra nn. 8–11. Thus, claim 12 is also conditional and, therefore, need not be satisfied.